(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      GREER v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

     No. 19–8709. Argued April 20, 2021—Decided June 14, 2021*
In Rehaif v. United States, 588 U. S. ___, the Court clarified the mens rea
  requirement for firearms-possession offenses under 18 U. S. C.
  §922(g). After Rehaif, the Government in a felon-in-possession case
  must prove not only that the defendant knew he possessed a firearm,
  but also that he knew he was a felon when he possessed the firearm.
  See 588 U. S., at ___. Prior to Rehaif, Gregory Greer and Michael Gary
  were separately convicted of being felons in possession of a firearm in
  violation of §922(g)(1). Greer’s conviction resulted from a jury trial
  during which Greer did not request—and the District Court did not
  give—a jury instruction requiring the jury to find that Greer knew he
  was a felon when he possessed the firearm. Gary pled guilty to two
  counts of being a felon in possession of a firearm. During Gary’s plea
  colloquy, the District Court did not advise Gary that, if he went to trial,
  a jury would have to find that he knew he was a felon when he pos-
  sessed the firearms. On appeal, both Greer and Gary raised new mens
  rea arguments based on Rehaif. Greer requested a new trial based on
  the District Court’s failure to instruct the jury that Greer had to know
  he was a felon to be found guilty. Applying plain-error review, the
  Eleventh Circuit rejected that argument. Gary argued that his guilty
  plea must be vacated because the District Court failed to advise him
  that, if he went to trial, a jury would have to find that he knew he was
  a felon. The Fourth Circuit agreed with Gary, holding that the failure
  to advise him of that mens rea element was a structural error that re-
  quired automatic reversal even though Gary had not raised the argu-
  ment in the District Court.
——————
 *Together with No. 20–444, United States v. Gary, on certiorari to the
United States Court of Appeals for the Fourth Circuit.
2                     GREER v. UNITED STATES

                                 Syllabus

Held: In felon-in-possession cases, a Rehaif error is not a basis for plain-
 error relief unless the defendant first makes a sufficient argument or
 representation on appeal that he would have presented evidence at
 trial that he did not in fact know he was a felon.
    Under Rule 51(b) of the Federal Rules of Criminal Procedure, a de-
 fendant who has “an opportunity to object” to an alleged error and fails
 to do so forfeits the claim of error. If, as with Greer and Gary here, a
 defendant later raises the forfeited claim on appeal, Rule 52(b)’s plain-
 error standard applies. See Puckett v. United States, 556 U. S. 129,
 135. To establish eligibility for plain-error relief, a defendant must
 show (i) that there was an error, (ii) that the error was plain, and (iii)
 that the error affects “substantial rights,” i.e., that there is “a reason-
 able probability that, but for the error, the outcome of the proceeding
 would have been different.” Rosales-Mireles v. United States, 585 U. S.
 ___, ___. If the defendant satisfies those three prongs, an appellate
 court may grant relief only if it also concludes that the error had a
 serious effect on “the fairness, integrity or public reputation of judicial
 proceedings.” Ibid. (internal quotation marks omitted).
    Here, it is undisputed that Rehaif errors occurred during Greer’s
 and Gary’s district court proceedings and that the errors were plain.
 To satisfy the “substantial rights” prong, Greer must show that, if the
 District Court had correctly instructed the jury on the mens rea ele-
 ment of a felon-in-possession offense, there is a “reasonable probabil-
 ity” that he would have been acquitted. Gary must show that, if the
 District Court had correctly advised him of the mens rea element of the
 offense, there is a “reasonable probability” that he would not have pled
 guilty.
    Greer and Gary have not carried that burden. Both had been con-
 victed of multiple felonies prior to their respective felon-in-possession
 offenses. Those prior convictions are substantial evidence that they
 knew they were felons. And neither defendant argued or made a rep-
 resentation on appeal that he would have presented evidence at trial
 that he did not in fact know he was a felon when he possessed a fire-
 arm.
    Greer’s and Gary’s counterarguments are unpersuasive. Greer pri-
 marily argues that an appellate court conducting plain-error review of
 a Rehaif instructional error may examine only the trial record, and
 may not consider, for example, information about a defendant’s prior
 convictions contained in a pre-sentence report. But the undisputed
 fact that Greer was a felon is in the trial record. In any event, that
 argument contravenes both logic and precedent. See, e.g., United
 States v. Vonn, 535 U. S. 55, 58–59.
    Gary argues that he is exempt from ordinary plain-error review un-
 der Rule 52(b) for one of two alternative reasons. Gary first argues
                     Cite as: 593 U. S. ____ (2021)                     3

                                Syllabus

  that a narrow “futility” exception to Rule 52(b) applies because it
  would have been futile to object to the omission of the mens rea element
  from his plea colloquy given the pre-Rehaif state of the law. For that
  reason, Gary argues that his claim should be governed by the more
  lenient harmless-error standard of Rule 52(a) rather than the more
  exacting plain-error standard of Rule 52(b). Gary’s proposed futility
  exception lacks any support in the text of the Federal Rules of Crimi-
  nal Procedure or in this Court’s precedents, which distinguish between
  harmless-error and plain-error review based on preservation. See, e.g.,
  Johnson v. United States, 520 U. S. 461. Gary also asserts that Rehaif
  errors are “structural” and require automatic vacatur in every case
  without regard to whether a defendant can otherwise satisfy the plain-
  error test. The Court disagrees. Rehaif errors fit comfortably within
  the “general rule” that “a constitutional error does not automatically
  require reversal of a conviction.” Arizona v. Fulminante, 499 U. S. 279,
  306. Pp. 3–11.
No. 19–8709, 798 Fed. Appx. 483, affirmed; No. 20–444, 954 F. 3d 194,
 reversed.

   KAVANAUGH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, BREYER, ALITO, KAGAN, GORSUCH, and BARRETT, JJ.,
joined. SOTOMAYOR, J., filed an opinion, concurring in part and dissent-
ing in part.
                        Cite as: 593 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                           Nos. 19–8709 and 20–444
                                    _________________


                GREGORY GREER, PETITIONER
19–8709                    v.
                     UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT



                 UNITED STATES, PETITIONER
20–444                      v.
                  MICHAEL ANDREW GARY
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                                  [June 14, 2021]

   JUSTICE KAVANAUGH delivered the opinion of the Court.
   Federal law prohibits the possession of firearms by cer-
tain categories of individuals, including by those who have
been convicted of a crime punishable by more than one year
in prison. See 18 U. S. C. §§922(g), 924(a)(2). In Rehaif v.
United States, 588 U. S. ___ (2019), this Court clarified the
mens rea requirement for firearms-possession offenses,
including the felon-in-possession offense. In felon-in-
possession cases after Rehaif, the Government must prove
not only that the defendant knew he possessed a firearm,
but also that he knew he was a felon when he possessed the
firearm. See id., at ___ (slip op., at 11).
   As many courts have recognized and as common sense
2                 GREER v. UNITED STATES

                      Opinion of the Court

suggests, individuals who are convicted felons ordinarily
know that they are convicted felons. That simple point
turns out to be important in the two cases before us.
   Before this Court decided Rehaif, Gregory Greer and Mi-
chael Gary were separately convicted of felon-in-possession
offenses.
   Greer’s case arose when police officers began talking to
him in a hotel hallway. The officers suspected that Greer
was involved in a prostitution ring. Greer ran from the of-
ficers and led them on a chase down a stairwell. The offic-
ers found a gun discarded in the stairwell and caught Greer
shortly thereafter. Greer was wearing an empty holster
clipped inside his waistband. At the time of the incident,
Greer was a convicted felon. The Federal Government
charged him in federal court with being a felon in posses-
sion of a firearm, and the case went to trial. Greer’s defense
was that he had never possessed the gun that the police
found in the stairwell. Greer did not request—and the Dis-
trict Court did not give—a jury instruction requiring the
jury to find that Greer knew he was a felon when he pos-
sessed the firearm. The jury found Greer guilty.
   Gary’s case arose out of two separate encounters with po-
lice. Both times, officers found Gary with a firearm. At the
time of the incidents, Gary was a convicted felon. The Fed-
eral Government charged him in federal court with two
counts of being a felon in possession of a firearm. Gary pled
guilty. During the plea colloquy, the District Court did not
advise Gary that, if he went to trial, a jury would have to
find that he knew he was a felon when he possessed the
firearms.
   After Greer’s trial and Gary’s plea, this Court decided Re-
haif. Based on Rehaif, both Greer and Gary raised new
mens rea arguments on appeal. Greer argued that he was
entitled to a new trial because the District Court failed to
instruct the jury that he had to know he was a felon. Gary
                  Cite as: 593 U. S. ____ (2021)              3

                      Opinion of the Court

similarly argued that his guilty plea must be vacated be-
cause the District Court failed to advise him during the plea
colloquy that, if he went to trial, a jury would have to find
that he knew he was a felon. The Eleventh Circuit rejected
Greer’s argument, 798 Fed. Appx. 483 (2020), while the
Fourth Circuit agreed with Gary’s argument, 954 F. 3d 194
(2020). We granted certiorari in both cases. See 592 U. S.
___ (2021).
                          *    *      *
   The question for this Court is whether Greer and Gary
are entitled to plain-error relief for their unpreserved Re-
haif claims. We conclude that they are not. We therefore
affirm the judgment of the Eleventh Circuit and reverse the
judgment of the Fourth Circuit.
   Under Rule 51(b) of the Federal Rules of Criminal Proce-
dure, a defendant can preserve a claim of error “by inform-
ing the court” of the claimed error when the relevant “court
ruling or order is made or sought.” If the defendant has “an
opportunity to object” and fails to do so, he forfeits the claim
of error. Ibid. If the defendant later raises the forfeited
claim on appeal, Rule 52(b)’s plain-error standard applies.
See Puckett v. United States, 556 U. S. 129, 135 (2009).
   Here, both defendants forfeited their mens rea claims by
failing to properly preserve them under Rule 51(b). We
therefore conduct plain-error review under Rule 52(b).
   Rule 52(b) provides: “A plain error that affects substan-
tial rights may be considered even though it was not
brought to the court’s attention.” “Rule 52(b) is permissive,
not mandatory.” United States v. Olano, 507 U. S. 725, 735
(1993). To establish eligibility for plain-error relief, a de-
fendant must satisfy three threshold requirements. See
Rosales-Mireles v. United States, 585 U. S. ___, ___–___
(2018) (slip op., at 3–4). First, there must be an error. Sec-
ond, the error must be plain. Third, the error must affect
“substantial rights,” which generally means that there
4                 GREER v. UNITED STATES

                      Opinion of the Court

must be “a reasonable probability that, but for the error, the
outcome of the proceeding would have been different.” Id.,
at ___ (slip op., at 4) (internal quotation marks omitted). If
those three requirements are met, an appellate court may
grant relief if it concludes that the error had a serious effect
on “the fairness, integrity or public reputation of judicial
proceedings.” Ibid. (internal quotation marks omitted); see
also Olano, 507 U. S., at 735–737.
  The defendant has “the burden of establishing entitle-
ment to relief for plain error.” United States v. Dominguez
Benitez, 542 U. S. 74, 82 (2004). That means that the de-
fendant has the burden of establishing each of the four re-
quirements for plain-error relief. Satisfying all four prongs
of the plain-error test “is difficult.” Puckett, 556 U. S., at
135.
  In the two cases before us, all agree that Rehaif errors
occurred during both defendants’ district court proceedings
and that the errors were plain, thus satisfying the first two
prongs of the plain-error test. We address the third prong:
whether the Rehaif errors affected the defendants’ “sub-
stantial rights.” Greer has the burden of showing that, if
the District Court had correctly instructed the jury on the
mens rea element of a felon-in-possession offense, there is a
“reasonable probability” that he would have been acquitted.
Dominguez Benitez, 542 U. S., at 83. And Gary has the bur-
den of showing that, if the District Court had correctly ad-
vised him of the mens rea element of the offense, there is a
“reasonable probability” that he would not have pled guilty.
Ibid.
  In a felon-in-possession case where the defendant was in
fact a felon when he possessed firearms, the defendant faces
an uphill climb in trying to satisfy the substantial-rights
prong of the plain-error test based on an argument that he
did not know he was a felon. The reason is simple: If a per-
son is a felon, he ordinarily knows he is a felon. “Felony
status is simply not the kind of thing that one forgets.” 963
                  Cite as: 593 U. S. ____ (2021)              5

                      Opinion of the Court

F. 3d 420, 423 (CA4 2020) (Wilkinson, J., concurring in de-
nial of reh’g en banc). That simple truth is not lost upon
juries. Thus, absent a reason to conclude otherwise, a jury
will usually find that a defendant knew he was a felon based
on the fact that he was a felon. A defendant considering
whether to plead guilty would recognize as much and would
likely factor that reality into the decision to plead guilty. In
short, if a defendant was in fact a felon, it will be difficult
for him to carry the burden on plain-error review of showing
a “reasonable probability” that, but for the Rehaif error, the
outcome of the district court proceedings would have been
different.
   Of course, there may be cases in which a defendant who
is a felon can make an adequate showing on appeal that he
would have presented evidence in the district court that he
did not in fact know he was a felon when he possessed fire-
arms. See Fed. Rule App. Proc. 10(e). Indeed, at oral argu-
ment, the Government conceded that there are circum-
stances in which a defendant might make such a showing.
See Tr. of Oral Arg. in No. 19–8709, pp. 42–43, 50–51, 61–
62; Tr. of Oral Arg. in No. 20–444, pp. 16–17. But if a de-
fendant does not make such an argument or representation
on appeal, the appellate court will have no reason to believe
that the defendant would have presented such evidence to
a jury, and thus no basis to conclude that there is a “reason-
able probability” that the outcome would have been differ-
ent absent the Rehaif error.
   Here, Greer and Gary have not carried the burden of
showing that the Rehaif errors in their respective cases af-
fected their substantial rights. Before their respective
felon-in-possession offenses, both Greer and Gary had been
convicted of multiple felonies. Those prior convictions are
substantial evidence that they knew they were felons. Nei-
ther defendant has ever disputed the fact of their prior con-
victions. At trial, Greer stipulated to the fact that he was a
felon. And Gary admitted that he was a felon when he pled
6                 GREER v. UNITED STATES

                      Opinion of the Court

guilty. Importantly, on appeal, neither Greer nor Gary has
argued or made a representation that they would have pre-
sented evidence at trial that they did not in fact know they
were felons when they possessed firearms. Therefore,
Greer cannot show that, but for the Rehaif error in the jury
instructions, there is a reasonable probability that a jury
would have acquitted him. And Gary likewise cannot show
that, but for the Rehaif error during the plea colloquy, there
is a reasonable probability that he would have gone to trial
rather than plead guilty.
   In sum, as the Fifth Circuit aptly stated, demonstrating
prejudice under Rehaif “will be difficult for most convicted
felons for one simple reason: Convicted felons typically
know they’re convicted felons.” United States v. Lavalais,
960 F. 3d 180, 184 (2020). So it is here.
   In response, Greer and Gary advance several arguments,
none of which is persuasive.
   Greer’s primary argument is that an appellate court con-
ducting plain-error review of a Rehaif instructional error
may examine only the trial record, not the entire record.
Thus, as relevant here, Greer contends that an appellate
court may not consider information about a defendant’s
prior convictions contained in a pre-sentence report. But
the undisputed fact that Greer was a felon is in the trial
record. Indeed, Greer stipulated to that fact. See Old Chief
v. United States, 519 U. S. 172 (1997). And importantly,
Greer has never argued or made any representation on ap-
peal—either to the Eleventh Circuit or to this Court—that
he did not know he was a felon when he possessed a firearm.
We therefore need not look to the pre-sentence report to re-
solve the plain-error question in this case.
   In any event, Greer’s argument that plain-error review
must focus exclusively on the trial record contravenes both
logic and precedent. Recall that the question at the
substantial-rights prong of plain-error review is whether
there is a reasonable probability that, if the jury had been
                 Cite as: 593 U. S. ____ (2021)            7

                     Opinion of the Court

given the proper mens rea instruction, Greer would have
been acquitted. Greer asks us to assume a scenario where
the proper instruction was given, but where the Govern-
ment did not introduce additional evidence to prove that
Greer knew he was a felon. That is not a realistic scenario.
   Greer’s argument is also inconsistent with precedent.
This Court has repeatedly stated that an appellate court
conducting plain-error review may consider the entire rec-
ord—not just the record from the particular proceeding
where the error occurred. See, e.g., United States v. Vonn,
535 U. S. 55, 58–59, 74–75 (2002); see also Puckett, 556
U. S., at 142–143; Dominguez Benitez, 542 U. S., at 84–85;
United States v. Cotton, 535 U. S. 625, 632–633, and n. 3
(2002). Therefore, when an appellate court conducts plain-
error review of a Rehaif instructional error, the court can
examine relevant and reliable information from the entire
record—including information contained in a pre-sentence
report.
   To be sure, if a defendant believes that particular infor-
mation in the record is irrelevant or unreliable, she may
urge the appellate court to discount that information. But
concerns about relevance and reliability should be ad-
dressed through case-by-case adjudication rather than
through a categorical bar against considering evidence out-
side the trial record.
   For his part, Gary argues that he is exempt from ordinary
plain-error review for one of two alternative reasons.
   First, Gary contends that his unpreserved Rehaif claim is
not subject to ordinary plain-error review because his claim
falls within a narrow “futility” exception to Rule 52(b).
Gary notes that, at the time of his guilty plea, every Court
of Appeals to consider the issue had held that knowledge of
one’s felon status was not an element of a felon-in-
possession offense. Given that uniform wall of precedent,
he says that it would have been futile for him to contempo-
raneously object to the omission of that element from his
8                 GREER v. UNITED STATES

                      Opinion of the Court

plea colloquy. For that reason, he argues that his claim
should be governed by the more lenient harmless-error
standard of Rule 52(a) rather than the more exacting plain-
error standard of Rule 52(b).
   The problem for Gary is that his proposed futility excep-
tion lacks any support in the text of the Federal Rules of
Criminal Procedure or in this Court’s precedents.
   Start with Rule 52, which addresses the standards for
harmless-error and plain-error review in federal criminal
appeals. Rule 52 is divided into two subsections. Rule 52(a)
deals with harmless error. Rule 52(b) addresses plain er-
ror. Rule 52(b) specifically addresses unpreserved errors,
while Rule 52(a) makes no mention of such errors. Thus,
Rule 52(a) and Rule 52(b) together indicate that unpre-
served errors must be analyzed for plain error under Rule
52(b).
   Consider also Rule 51, which provides that a party’s fail-
ure to make a contemporaneous objection does not prejudice
the party if he did “not have an opportunity” to raise the
objection. Rule 51’s focus on a party’s opportunity to ob-
ject—rather than a party’s likelihood of prevailing on the
objection—also undercuts Gary’s proposed futility excep-
tion.
   Consistent with the text of Rules 51 and 52, this Court’s
precedents have long drawn a bright line between
harmless-error and plain-error review based on preserva-
tion. See Olano, 507 U. S., at 731. In Johnson v. United
States, 520 U. S. 461 (1997), for example, the Court applied
plain-error review to a claim that was the subject of an 11
to 1 split in authority among the Circuits, with only one
Court of Appeals accepting the defendant’s position. The
“near-uniform precedent both from this Court and from the
Courts of Appeals,” id., at 467–468, did not affect the appli-
cation of Rule 52(b). All that mattered was that the defend-
ant had failed to raise a contemporaneous objection. See
id., at 465–466.
                  Cite as: 593 U. S. ____ (2021)             9

                      Opinion of the Court

   In sum, both the Federal Rules and this Court’s prece-
dents confirm that unpreserved Rehaif claims are subject
to plain-error review under Rule 52(b).
   Second, Gary asserts that Rehaif errors (at least when
they occur during a plea proceeding) are “structural” and
require automatic vacatur in every case without regard to
whether a defendant can otherwise satisfy the plain-error
test.
   As this Court has repeatedly made clear, however, the
“general rule” is that “a constitutional error does not auto-
matically require reversal of a conviction.” Arizona v. Ful-
minante, 499 U. S. 279, 306 (1991). Only in a “very limited
class of cases” has the Court concluded that an error is
structural, and “thus subject to automatic reversal” on ap-
peal. Neder v. United States, 527 U. S. 1, 8 (1999) (internal
quotation marks omitted).
   Structural errors are errors that affect the “entire
conduct of the [proceeding] from beginning to end.” Ful-
minante, 499 U. S., at 309. The “highly exceptional” cate-
gory of structural errors includes, for example, the “denial
of counsel of choice, denial of self-representation, denial of
a public trial, and failure to convey to a jury that guilt must
be proved beyond a reasonable doubt.” United States v.
Davila, 569 U. S. 597, 611 (2013).
   By contrast, discrete defects in the criminal process—
such as the omission of a single element from jury instruc-
tions or the omission of a required warning from a Rule 11
plea colloquy—are not structural because they do not “nec-
essarily render a criminal trial fundamentally unfair or an
unreliable vehicle for determining guilt or innocence.”
Neder, 527 U. S., at 9 (omission of element from jury in-
structions); see also Dominguez Benitez, 542 U. S., at 81,
n. 6 (omission of Rule 11 warning from plea colloquy).
   As the Court’s precedents make clear, the omission of a
single element from jury instructions is not structural. See,
10                  GREER v. UNITED STATES

                        Opinion of the Court

e.g., Neder, 527 U. S., at 7–10. A Rehaif error in jury in-
structions is therefore not structural. And it follows that a
Rehaif error in a plea colloquy is likewise not structural.
The omission of that mens rea element from a plea collo-
quy—like the omission of that mens rea element from jury
instructions—does not affect the entire framework within
which the proceeding occurs. See 527 U. S., at 8. And un-
like the errors that this Court has found structural, the
omission of a single element from a plea colloquy does not
“deprive defendants of basic protections without which a
criminal [proceeding] cannot reliably serve its function as a
vehicle for determination of guilt or innocence.” Id., at 8–9
(internal quotation marks omitted). In short, Rehaif errors
fit comfortably within the “general rule” that “a constitu-
tional error does not automatically require reversal of a con-
viction.” Fulminante, 499 U. S., at 306. Rather, a defend-
ant such as Gary must satisfy the ordinary plain-error test.
                        *     *    *
   The bottom line of these two cases is straightforward. In
felon-in-possession cases, a Rehaif error is not a basis for
plain-error relief unless the defendant first makes a suffi-
cient argument or representation on appeal that he would
have presented evidence at trial that he did not in fact know
he was a felon. When a defendant advances such an argu-
ment or representation on appeal, the court must determine
whether the defendant has carried the burden of showing a
“reasonable probability” that the outcome of the district
court proceeding would have been different. Because Greer
and Gary did not make any such argument or representa-
tion on appeal in these cases, they have not satisfied the
plain-error test.*
——————
  *The partial dissent contends that we should vacate and remand for
the Fourth Circuit to consider whether Gary can “make a case-specific
showing” that the outcome of his plea proceedings would have been dif-
ferent absent the Rehaif error. Post, at 7. But Gary already had that
                      Cite as: 593 U. S. ____ (2021)                    11

                          Opinion of the Court

  We affirm the judgment of the U. S. Court of Appeals for
the Eleventh Circuit, and we reverse the judgment of the
U. S. Court of Appeals for the Fourth Circuit.
                                                       It is so ordered.




——————
opportunity before the Fourth Circuit and did not make such a showing.
Before the Fourth Circuit, Gary did not claim that he did not know he
was a felon or suggest that he would not have pled guilty absent the Re-
haif error. He argued only that a Rehaif error during a plea colloquy is
a structural error that requires automatic reversal even if there is “over-
whelming evidence that the defendant would have pleaded guilty regard-
less.” Supp. Brief for Appellant in No. 18–4578 (CA4), p. 10 (internal
quotation marks omitted).
                   Cite as: 593 U. S. ____ (2021)                 1

      SOTOMAYOR, J., Opinion
                     concurring
                             of SinOTOMAYOR
                                    part and,dissenting
                                             J.         in part

SUPREME COURT OF THE UNITED STATES
                            _________________

                     Nos. 19–8709 and 20–444
                            _________________


            GREGORY GREER, PETITIONER
19–8709                v.
                 UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT



             UNITED STATES, PETITIONER
20–444                  v.
              MICHAEL ANDREW GARY
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                           [June 14, 2021]

   JUSTICE SOTOMAYOR, concurring as to No. 19–8709, and
concurring in part, dissenting in part, and dissenting from
the judgment as to No. 20–444.
   For years, all 12 Courts of Appeals with criminal jurisdic-
tion agreed that a defendant need not know he is a felon to
be guilty of being a felon in possession of a firearm under
18 U. S. C. §§922(g)(1) and 924(a)(2). This Court came to
the opposite conclusion in Rehaif v. United States, 588 U. S.
___ (2019). Gregory Greer’s and Michael Gary’s felon-in-
possession convictions were not yet final when Rehaif was
decided. The District Court did not inform Gary of the
knowledge-of-status element at his plea colloquy, and
Greer’s District Court did not instruct the jury that it had
to make a knowledge-of-status finding to convict. Neither
Greer nor Gary objected to those omissions. The question
now is whether they have shown that their convictions
should be vacated under plain-error review.
2                  GREER v. UNITED STATES

      SOTOMAYOR, J., Opinion
                     concurring
                             of SinOTOMAYOR
                                    part and,dissenting
                                             J.         in part

   I agree with the Court that Greer is not entitled to such
relief because he cannot show that the trial error affected
his substantial rights. I write separately to highlight two
limits on today’s decision. First, the Court’s analysis in
Greer’s case does not extend to the distinct context of harm-
less-error review, which applies when defendants contem-
poraneously object at trial. Second, the knowledge-of-sta-
tus element is an element just like any other. The
Government must prove it beyond a reasonable doubt, and
defendants seeking relief based on Rehaif errors bear only
the usual burden on plain-error review. With that under-
standing, I join the portions of the Court’s opinion address-
ing Greer’s case and affirming the judgment of the Court of
Appeals for the Eleventh Circuit.
   As to Gary, I agree with the Court that the Court of Ap-
peals for the Fourth Circuit erred in holding that the Dis-
trict Court’s failure to inform Gary of the knowledge-of-sta-
tus element automatically entitled him to relief on plain-
error review. Unlike this Court, I would not decide in the
first instance whether Gary can make a case-specific show-
ing that the error affected his substantial rights. I would
instead vacate the judgment below and remand for the
Fourth Circuit to address that question. I therefore re-
spectfully dissent from the judgment as to Gary.
                             I
                             A
  Greer was found guilty by a jury that was not instructed
on the knowledge-of-felon-status element required by Re-
haif. To obtain relief on plain-error review, Greer must
show, among other things, that the error affected his sub-
stantial rights. Here, that means Greer must show a rea-
sonable probability that a correctly instructed jury would
have reasonably doubted that he knew he was a felon when
he possessed the gun. Greer has not carried that burden.
                   Cite as: 593 U. S. ____ (2021)                 3

      SOTOMAYOR, J., Opinion
                     concurring
                             of SinOTOMAYOR
                                    part and,dissenting
                                             J.         in part

  The evidence at trial showed that, while Greer was talk-
ing to police officers, he “touched the right side of his waist-
band repeatedly” and then sprinted away when the officers
said they were going to pat him down for weapons. 798 Fed.
Appx. 483, 485 (CA11 2020) (per curiam). Two officers fol-
lowed him into a stairwell and “heard the dull sound of a
heavy object fall to the ground.” Ibid. A third found a pistol
lying on the landing. Ibid.
  Greer’s presentence report shows that, before he pos-
sessed the gun at issue, “he accrued five felony convictions”
and “served separate sentences of 36 months and of 20
months in prison.” Id., at 486. He was released from cus-
tody just six months before his arrest in this case. Greer
was an adult when he was convicted of these felonies and
when he served these two separate sentences of well over a
year. As the Court explains, this evidence outside the trial
record is relevant to whether Greer has shown an effect on
his substantial rights.
  On appeal, Greer had notice of the Rehaif requirement
and an opportunity to rebut the force of this evidence. He
has not done so. He therefore has not shown a reasonable
probability that the jury in an error-free trial would reason-
ably doubt that he knew of his felon status when he pos-
sessed the gun. As a result, the error did not affect his sub-
stantial rights.
                              B
  Critically, this type of analysis is not permissible in the
“harmless error” context. When a defendant contempora-
neously objects and is wrongly overruled, appellate courts
generally review for harmless error. See Fed. Rule Crim.
Proc. 52(a). Under that standard, the Government retains
the burden to show that any constitutional error is harm-
less beyond a reasonable doubt. See Neder v. United States,
527 U. S. 1, 7 (1999). Considering evidence outside the rec-
ord and placing any evidentiary weight on the defendant’s
4                  GREER v. UNITED STATES

      SOTOMAYOR, J., Opinion
                     concurring
                             of SinOTOMAYOR
                                    part and,dissenting
                                             J.         in part

silence would be patently unfair in that context.
   On harmless-error review, defendants have not forfeited
any of their rights, including their right to have a jury de-
cide whether there is reasonable doubt as to any element of
the crime charged. For that reason, a constitutional error
is harmless only if there is no reasonable doubt about
whether it affected the jury’s actual verdict in the actual
trial. See, e.g., Sullivan v. Louisiana, 508 U. S. 275, 279
(1993) (reviewing courts must determine “what effect [the
error] had upon the guilty verdict in the case at hand”). In-
criminating evidence the jury never considered is irrelevant
to that inquiry. See Yates v. Evatt, 500 U. S. 391, 404–406
(1991) (courts “must ask what evidence the jury actually
considered in reaching its verdict” to decide the basis on
which “the jury actually rested its verdict”). Appellate
courts cannot find errors harmless simply because they be-
lieve that inculpatory evidence the Government never put
before the jury (like Greer’s presentence report) is sufficient
to find the defendant guilty.
   Nor have defendants on harmless-error review forfeited
their right to require the Government to prove its case be-
yond a reasonable doubt. The Court places great weight on
the fact that Greer has not explained how he might con-
vince a jury to doubt that he knew he was a felon. See ante,
at 6. On harmless-error review, courts cannot put such
weight on a defendant’s failure to make an affirmative case.
The burden of proof beyond a reasonable doubt remains
squarely with the Government.
   In sum, if the Government fails to carry its burden, over
the defendant’s objection, appellate courts cannot correct
that shortcoming by looking to incriminating evidence the
Government never submitted to the jury or by relying on
the defendant’s failure to demonstrate his own innocence
on appeal. Cf. In re Winship, 397 U. S. 358, 364 (1970) (a
“free society” requires that “every individual . . . have con-
fidence that his government cannot adjudge him guilty of a
                   Cite as: 593 U. S. ____ (2021)                 5

      SOTOMAYOR, J., Opinion
                     concurring
                             of SinOTOMAYOR
                                    part and,dissenting
                                             J.         in part

criminal offense without convincing a proper factfinder of
his guilt with utmost certainty”). The Court’s approach in
Greer’s case is a function of the shifted burden of persuasion
under the substantial-rights prong of plain-error review. It
has no application in the harmless-error context.
                                C
  Today’s decision also should not be read to create a legal
presumption that every individual convicted of a felony un-
derstands he is a felon. The Government must prove the
knowledge-of-status element beyond a reasonable doubt,
just like any other element. Standing alone, the fact of a
prior felony conviction is hardly enough to meet that exact-
ing standard. Individuals convicted of crimes carrying a po-
tential term of incarceration of more than one year may “or-
dinarily” or “typically” know that fact. Ante, at 2, 4, 6. But
that is a far cry from proof beyond a reasonable doubt that
any individual person on trial knew his status when he pos-
sessed a gun.
  Nor does today’s decision impose a uniquely heavy bur-
den on defendants who must establish that a Rehaif error
affected their substantial rights. Such defendants must
make only the same showing as any other defendant at this
stage: a reasonable probability of a different outcome. De-
fendants who show a reasonable probability that a properly
instructed jury would have had reasonable doubts about the
knowledge-of-status element are entitled to relief.
  There are many reasons a defendant might not know a
prior conviction could have led to a sentence of more than a
year in prison. Most obviously, as the Court recognized in
Rehaif, “a person who was convicted of a prior crime but
sentenced only to probation [may] not know that the crime
[was] ‘punishable by imprisonment for a term exceeding one
year.’ ” 588 U. S., at ___ (slip op., at 8). Even if a defendant
was incarcerated for over a year, moreover, that does not
necessarily eliminate reasonable doubt that he knew of his
6                     GREER v. UNITED STATES

        SOTOMAYOR, J., Opinion
                       concurring
                               of SinOTOMAYOR
                                      part and,dissenting
                                               J.         in part

felon status. For example, a defendant may not understand
that a conviction in juvenile court or a misdemeanor under
state law can be a felony for purposes of federal law. Or he
likewise might not understand that pretrial detention was
included in his ultimate sentence.1 Confusion along these
lines becomes more likely as time passes.
   If a defendant demonstrates why a jury in an error-free
trial might have reasonable doubts as to the knowledge-of-
felon-status element, he has shown a reasonable probabil-
ity of a different outcome. That is so even if the fact of a
prior felony conviction is uncontested, and even if the re-
viewing court would still vote to convict were it sitting on
the jury in the first instance. After all, reasonable judges
and juries often disagree.2
   With these clarifications, I join the portions of the Court’s
opinion affirming the judgment of the Eleventh Circuit.
                            II
  I dissent from the judgment as to Gary. The question the
United States asked the Court to answer is “[w]hether a de-
fendant who pleaded guilty to possessing a firearm as a
——————
  1 Presentence reports can also be materially wrong or incomplete in

ways that did not matter at sentencing but might be critical to a Rehaif
defense. For instance, they might incorrectly describe the time a defend-
ant spent actually incarcerated, or not reflect a defendant’s mental ill-
ness or the fact that a prior court erroneously described the consequences
of conviction. As the Court recognizes and the Government repeatedly
represented at oral argument, see ante, at 5; Tr. of Oral Arg. in No. 19–
8709, pp. 42–43, 50–51, 61–62; Tr. of Oral Arg. in No. 20–444, pp. 16–17,
defendants may rely on new evidence to support any arguments like
these on appeal.
  2 Compare, e.g., United States v. Lockhart, 947 F. 3d 187, 206 (CA4

2020) (en banc) (Rushing, J., dissenting) (predicting the Government
would not have “ ‘any difficulty at all in offering overwhelming proof that
[the defendant] knew’ ” his status in light of his more than “six years in
prison”), with Electronic Case Filing in No. 3:15–cr–34 (WDNC) (ECF),
Doc. 72, pp. 14–16 (defense closing argument at trial on remand, arguing
exclusively that the defendant did not know of his status based on juve-
nile convictions); ECF Doc. 68 (jury verdict of not guilty).
                    Cite as: 593 U. S. ____ (2021)                 7

       SOTOMAYOR, J., Opinion
                      concurring
                              of SinOTOMAYOR
                                     part and,dissenting
                                              J.         in part

felon . . . is automatically entitled to plain-error relief if the
district court did not advise him that one element of that
offense is knowledge of his status as a felon.” Pet. for Cert.
in No. 20–444, p. I. That was the sole basis for the Fourth
Circuit’s decision that the Rehaif error affected Gary’s sub-
stantial rights, see 954 F. 3d 194, 203–208 (2020).
   For the reasons the Court articulates, I agree that auto-
matic relief is inappropriate. Gary must therefore make a
case-specific showing that the error affected his substantial
rights. Unlike Greer, Gary argues he can do so. See Brief
for Respondent in No. 20–444, pp. 46–50; Tr. of Oral Arg. in
No. 20–444, pp. 38–40. The Government addresses these
contentions on the merits, with no mention of forfeiture.
See Reply Brief in No. 20–444, pp. 7–9. “Any further con-
sideration of that question is properly addressed by the
[Court of Appeals] on remand, subject to ordinary principles
of waiver and forfeiture.” McDonough v. Smith, 588 U. S.
___, ___, n. 3 (2019) (slip op., at 6, n. 3); see also Retirement
Plans Comm. of IBM v. Jander, 589 U. S. ___, ___ (2020)
(per curiam) (slip op., at 3) (“[T]he Court of Appeals should
have an opportunity to decide whether to entertain these
arguments in the first instance”). I would limit our decision
to the question presented and would vacate and remand for
the Fourth Circuit to decide all remaining issues. I respect-
fully dissent from the judgment as to Gary.